Case 6:21-cv-01579 Document 1-2 Filed 06/09/21 Page 1of5PagelD#: 7

S21qqe}

LIGIHXS3

Md / | JO 4 abe

“ULSJ9Y]

pauyezuo aq Aew! yey] saldeun3>euL JO SuOIssiWO Aue JO) SUIPN)SUL ‘WOJ SI) U} PaUleyUEs UOLFeUJOJUE BY] JOY AILTIGeNH Ye SWIEPDSIP 1 AUessedau se suCSsIApE
4ayjO pue yesa) $2 YIM SulyNsuor Surpnjaur “uoijse ayeudodde due} pue sjuswnsop papnjoul ay} Buyjasduaqul pue Sumeiras so) ayqisuodsau st woy siyy jo
(s)quaidines ay, *sqUaluNso0p papnjsul ay} Ul pauleqUOs UOLeWOjUr Ja4y}0 Aue JO ‘azep Jamsue ayy ‘saBeweEp Jo JUNOWe ay) ‘UOIIDe Jo aunyeU ay 0} se ‘uO pana
3q asWUaYIO JOU P)Noys puke ‘UolUIdoO esa) 2 3}N}I}sUO> Jou saop y ‘AjUO adUaIaJaI yDIND Joy 15 Aq paptaoid si yeyWusUBIL Sry} UL P9ULe]UOD UOLeWOJUL SY L

WOD JaMNpsJa}yOMOZwWea Junorrysolew
6792-F95°£28

91802 V1 ‘eBnoy uojyeg
‘Iq JOMOL BZPid /98F

wa}shs uoljetodio) | >
WOD"]eB2]}JELWUEMOs}INSME}}D $S9901d JO BdLAIeS ApUN] WIYy ‘UOTRINON [Lewy
dos aseu

0Z0Z/61/Z1
23}eq ding pa}edxy ‘OZ0OZ/FL/ZI :a7eq Ulejay ‘8o] JUIIND ay} paurejel sey 1}

£990-197Z-LEE

Z0SOZ V1 ‘exneAeje7

60672 XOg 82UJO 150d

Me 32 ABUIOV

seddiy “rf sane

SDLAINS Joye SACP GL ULM

eueisino]

GS°80 38 OZOZ/FL/ZI UO JaAlas ssa201g Ag
V1 ‘asnoy uojzeg ‘wia}shs UoIeuOd103 | >

BURISINO] ‘YsueY a}aARjeT] ‘ayaAeye] ‘peoy yoouulY
SOM SZPT We payedo] WeWeM - OZOZ/BL/LO - Wed pue dursduys - Ainfuy yeuosiag

369860207) # ase)
V1 ‘anaceyey jo ysueg “UND LISI JeIDIPNE YAS)

uonhad ‘UG1}e319

‘pajzou Azund3aJ2sip auion
"SU ‘DT1 ‘euelsinoy Wey-yem pue ‘duy “eUeM °SA “JH)d ‘eNeUNIg 40)ARL

'ssauday LN39V Gau3aLSI9IYN

*SIWS.LI NOILIY

*($)ugzaNas / (S)ASNYOLLY
'3Nd HaMSNV UO JINVAVAddY
3 GAANgS NOLLJIGSIunc
'HOIAUAS JO UNOH GN 3Lva

‘G3AUaS SVM SS3A90Ud NOHM NO

‘NOILIV 40 AUNLYN

‘AQDNAOW/LENOD

‘ag Auas (Ss) LNAaWNDOG

‘NOILIY 40 ATLIL

*SMOTIO4 SY ANVdINOD JAO9Y SHL JO LNSOV AYOLNLVLS AHL AS GAAIZ9DSH SSAIONd 1V931 JO S3IdO3 JUV GASO19NA

(Aq 227235 2sawWog) “INI LYVWIVM = *Od

BUEISINO’] Ul P9AIBSG SS9901g au

6079-91272 UV “ATIANOLNA

1S HL8 MS ZOZ
“Du] WRW]EM

$$9901d JQ Sd1AJas Apuny wiy ‘OL

ZIS9ELSES JOQUINN 807 15
020Z/r1/Z1
jez}IWISUeLL

SSO901qg JO @DIAIag

uolzeJodso [> e
Case 6:21-cv-01579 Document 1-2 Filed 06/09/21 Page 2 of 5 PagelD#: 8

 

ALNdad

$1VLOL  =—O—“i‘C;OC(«CSSOVITIIN.OUOWOWOWOWOWOW «6S 9RDSLSOD

SUddVd NIHLIM JO JOIAUAS

( ) SOIAYIS UOs FLV OOL GAAISOIY

‘NOSV3U UTHLO

{ )ssayddv HONS ON ( )qaAOW JLVOO71 OL ATEVNA
NO( ) AUVITIOINOG

( ) IVNOSuad

 

 

 

 

 

 

‘GAAS
“AWIL 02° ‘QUAYS FLV
SARIAHS HSRIVd SLLAAVAVT
NUNLAY S.AdPeaHS
SHOVANVG WOU NOILILAd

SJUIWINIOP SULMO][O] 9Y) Ie PoyIENV,

ystieg ayadejey]
unos) Jo yua]_ Aindeq

Coen, Mya

0202 “1 UAAINAOA Sty “unoD pres Jo saspny o]qesouoy 9y} ssouyt A
"Nod ysurese Juswspnl jjnejop Jo Aqua Jo Ayeued ay) 0} NOK yoafqns |[IM YY Maray Ajdwoo 0} sinyrey
Mok ‘Ajaaneusaypy “Jooroy sdo1alos ay} Joye sXep (¢]) usoyYy uryyem ‘eueisinoy “ALLAA WAV ‘asnoyynos;
ysueg onodyey oy} Ul “LYNOD LOMALSIG IVIOIGN HINATLIA 2) Jo yWorD ay) Jo soyJo ay) ul
uol}Ijed pres 0} duipeaid Jayjo 10 Jomsue ue d]If p[noYs NOA “(S}IQIYXS JO SAISNIIXa) ‘UOTIEIO SIy) soruedwioooe
yorym Jo Adoo palyiyiso eB ‘uoNted ay) UI pourejuOD pueWap ou) YIM A[duICO 0} paylo Aqazay oue no,

 

AONOA NOLVE “dF Jo ysueg ay) fo

AgQO 30l NUS

9180 VT “ADNOU NOLVA

HATA WAMOL VZVTd L98E

WALSAS NOILVYOdaIOD LO

‘LINGOV CaWaALSIOda SLI HOSNOVHL
Yon ‘VNVISINOT LUVIA-TVM UO/GNV ‘ONT ‘SLUVAIVM ‘OL

  

 

VNVISINOT FO ALVIS
VNVISINO'I ‘HSRUVd ALLAAVAV ONT LUVATVA.
2 698807207-D “WAGANN LAIDOd SA
LYN0)9 LORILSIC TVIOIGNL HINTALAA MOTAVL VITANNUG

NOILLEVIIO

{ WALTVM ‘SVWddl = Any Aq poysanboy

081 26L19 AD DOdIVT

AACA A so
Case 6:21-cv-01579 Document 1-2 Filed 06/09/21 Page 3 of 5 PagelD#: 9

 

‘(EM@)E'€ aINy Ody so/pue ‘Cet ‘ZEt-yt “Su 27 BleIOW Aew Adoa payiya9 siy) jo Guyy-as juanbasqns pue voyeayy

   

 

Wa 65:2 OZOZ/L/Z1 PROD Jo WaID Ajndag 1990010Z 10202 ‘aiwa9
:3]8Q paleseuey ysvey apakeyey Ado 1992104
pue onl{ paljyed
rae yw
| ad8q

“UOLIpUOD ayes Ajquuosea B Ul SAstuaid s7i daay 0) sued a]quuOsBal aSIDISXx9 0} sUONed s}I 0}
ANP B 9M0 ‘DVT “VNVISINOT LUVAWTVA 10/pue “ONT SLUVIAITVAA ‘Ulszay sjuepuayap oy)
9
0Z0Z ‘81 Avenues jnoge 10 uo Juaplaae
pres JO Sw} OY) 18 “TT “VNVISINOT LUVAITVA J0/pue “DN “LUV TVA ‘uepussep ay) jo
]oajuo9 pue Apojsns ‘e189 a(os oy) Ul Sem SodewWep Jay poureysns s9U0IIIEd YOIyA UO sasiwasd ou
S$
“qUOp!d08 OY) ul jUdB| Bau jou SEM “YOTAV.L VITINIUA VIUe|d
v
“saunfur sayio pue ured yOau Bussneo
Yed Jay OUI PApl][oo puR Jay ads JOU PIP ‘wWoOs JYBIIIy OY) BuIyx9 o[1ym WES e Burysnd soXojdwa uewey
B JeY) pasiape jueule;dwod oy] ‘uodoy Juspiouy quounsedag 201104 AD snakvye] a4) 0) Duipsossy
‘WeWeA JO spisul peo Suiddoys s1yo9]9 ue Sueodo sem YO UAVA VITANNUE ‘Yuu

€

‘OTT ‘YNVISINOT LUVWCTVM 20 put ‘ONT SLUVIAT VM.

‘yuepusjop Aq paywiodo pues poumo si yoly ‘euetsino’y ‘ysueg ayoAvye'] ‘ayaAeje’] “peoy yoouyurg Jsay
STPT Je pareoo] ew) EA 18 UOsed JAWOYsSND & SEM YO 'TAVL VIVIAN ‘0ZOZ ‘S| Avenues uD

?

‘OL 80L BuUEISINO'] ‘odnoy uoeg

‘SALIC JBMOL BZBId LOSE ‘wash UOITVIOdIJO7) ] > :Ssad0id JO SO1AIdS JO} JUSTE P919}S1F9 S$}! YBN}

PaAsas 2q UBD JY) BUEISINO’] JO 9381S BY) UI SsoUIsNq Sulop pue op oO} pazOYNeE UOI}eIOdJOD UsIaJ0Y

8 SI YM “DTT SWNVISINO' LUVAMIVA J0/put “ONT SLUVIATVA S! Ulasay luBpuajaq ape
1
:squgsaidas y93ds01 YUM “BUBISINO’] JO 9989S ‘oyoABjeT] JO ysueg

yi Ul pajlorwop pue Aysofew jo ade yjny ayy Jo uosiad & “YO TAV.L VITANNUG JO UONNed oY

 

SHOVANVG YOd NOLLILAd

J * * * * * * * * * * *

* *
VNVISINOTAO GLVILS « OTT ‘VNVISINOT
LYUVIN-TVM “ONT SLUVAITVM

ALLGAVAV'T AO HSTAVd «
698S0202-D  ‘:# Laood. SNSUFA

LYNOD LONLSIG TVIOIGNAL UST + YOTAVL VITANNUG

 

VND Jo ysa]O Ajndag »
s., ’ uewaio4 ueBIOW ¢ “

“9 Wd B8:b OZ0Z 'pz AON Pally

 

 
Case 6:21-cv-01579 Document 1-2 Filed 06/09/21 Page 4 of 5 PagelD #: 10

(eMe)e' Bing Odd JO/PUE "ELL 'ZEL:ps “SY eT AE\OIA Kew Adoo paytiad siuy JO Buyy-os Janbasgns pue UOTE

Wd 65:2 OZ0z/L/ZL png Jo wag Aindag 1990010210202 ‘a1veD
ysueg ayakejey Adod 3921105

puke onl] payed

 

:818Q payesaues

coene Pye

 

7 ased

‘sosiwiaid oy) Ul ajqeuoseal junoweE
ub Ut fomyny pue yuosoid Ysed Soy!) Jo JUoWAOfUD jo sso] puke Ajpiqesip ‘oinyny pue ‘yuasaid

ysed ‘ysinZue jequowi ‘ounyny pug ‘yuasoud ysed ‘Zuuayns ‘ued Buipnjout ‘sasewep je9ua5 (9
‘sosiwioid oy) Ul a[qeuoseas UNOWE ue
ul famnjny pue ‘uasoud ‘jsed ‘Ayoedea Sunes jo juouEd UW 20/pue sagem jso] |e pure Auy (g
*saslwaid ay) Ul a[qeuoswas JUNOWwe UF Ul ‘ounny pur ‘uasaid ‘sed :sasuadxe jeolpayy (v
‘SMO|[O] SB SadeUEp JOY SOZWAN YuUIE[d ‘AjBuIpsoooy ‘jWapiooe

SIY} JO JJNSas B SB SolINful SNOLJes Jans 0) pssnBd SBM “HOTAVL VITANAUG ‘Ulos94 YuUleg

8

‘JAYBU Sty} JO [eIIy BOJaq JO 38 PayBanss 9q ABU Jey) 99UdByBou fo slows ye pue Auy (9
‘paezey Apawios Jo/pue sovidas 0} aunpiey (4
‘Suture yoT| Zany (J
‘uONENTSs snasaduEp so ssuoNiad wim Of suN[e4 (a
*SUONR JAWOISND 20J JUSUUOIIAUD Jes B oplAold 0} DNj!e4 (9

*30U9LINISO
SIU] payudaaid SABY Pjnom Jey3 Sosnposoud Ayoyes ayessdosdde yuswsajdun 0} aunpie (g
‘SUOIPUd I9WOISNS JO AYOJBS BY) JOJ SIGS Q[QBUOSEOI OSIOIONS O} D1N|IB] (Vv

ssuB[NoiyeEd SAISN}OX9-UOU BUIMo]|O}
ay) ul ajqisuodsal aur Aayy woym JO} suosied 1ayjO JO ‘sjuaBe ‘saaAojdwe ways ‘DTT ‘VNVISINOT
LUVINTVM 29/pue “ONT SLY VIAITVAA ‘Utaiay syuepuayap jo 20U081]Zou 2y) Jo asnBD JJEWIxo.d puke }99N1p
B SBM Pua 'YO'TAVIL VTTANNUA ©} Sosewep pu sounfur wu payjnsa1 uoNsonb ul yuapiooe suE,

‘L

-
&

 

 

 
‘(eMelE'c BIN Oda soypue ‘EEL ‘ZEL:bs “SY “1 a1eIOIA Aew Adoo payryad si} Jo Buljy-au juanbasqns pue uoyBayy

  

 

Case 6:21-cv-01579 Document 1

-2 Filed 06/09/21 Page 5of5PagelID#: 11

\

Nd 68:2 OZOZ/L/ZL yng jo 1819 Andeq 69900102 L0Z0Z :divaD
:818Q pajwauen YsuBd ayOARE) Ado 3981105
pue ani) payryag -
coens Fyeu
¢ o8eq

9180L BuBIsino’] ‘asnoy uojyeg

SALIC] LOMO] Bz] LOBEL
wia}sXg uoneiodio’) 15

:Juade polojsidal s}t ysNOIy
OTT ‘VNVISINOT LUVIN-TYM J0/pue “ONT SLUVIATTVM

“HAMAS ASV Td

XB - $6127-6£8 (LEE)

auoud - 2990-192 (LEE)
ZOSOL BuBIsINO’?) ‘anakeyey

 

:payiwgns Aynyyoadsay

‘sodoud wisop Aeu ysn0ZD s,qasoUOH ou} se J91]91 3]qeRyInbo pue jesqu|d [ye Joy Sony
"sduipoacoid as3y) JO 980d ]]e 10j pus ‘puewop jesipnl jo ayep oy} Woy ysouajuI [B99]
im soyradoI ‘sastwoid ay] ul ajquuoseas JUNOWE Ue Ut ‘Opljosut puB A[[BaAaS ‘ApUtol DTT “WNVISIOOT
JUVAWIVM 10/PUe “ONT SLUVATVM ‘Sluepuajsp 94) isuede pue ‘YO'IAVL VITANOUE
‘ulaiay Jyiuieyd JO z0aRy ul juoWpnf 9q os9y) ‘pey sSuipsacoid onp s9ye yey) ‘puke UoIDY siys yo Ado
B UI pansas pue pais A[np aq ‘DTT ‘VNVISINO1 LUVIA~TVAA J0/pue “ONT SLUVIATVAA ‘S]uepugyap

yey) Skeid “YOTAVL WITANNUE ‘UlsI0y ynureld ‘pasapisuod sasiwoid 1/2 “GUOdaANAHM

 

 

 

 
